
	

114 S2192 IS: NICS Reporting Improvement Act
U.S. Senate
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2192
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To ensure that States submit all records of individuals who should be prohibited from buying a
			 firearm to the national instant criminal background check system.
	
	
		1.Short title
 This Act may be cited as the NICS Reporting Improvement Act.
		2.Penalties for States that do not make data electronically available to the national instant
 criminal background checkSection 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as follows:
			
				(b)Implementation plan
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Attorney General, in coordination with the States, shall establish for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System, during a 4-year period specified in the plan.
 (2)Benchmark requirementsEach plan required under paragraph (1) shall include annual benchmarks, including qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the plan.
					(3)Penalties for non-compliance
 (A)In generalDuring the 4-year period covered by the plan required under paragraph (1), the Attorney General shall withhold—
 (i)10 percent of the amount that would otherwise be allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established pursuant to paragraph (2) for the first year in the 4-year period;
 (ii)11 percent of the amount that would otherwise be allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established pursuant to paragraph (2) for the second year in the 4-year period;
 (iii)13 percent of the amount that would otherwise be allocated to a State under section 505 of title I the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established pursuant to paragraph (2) for the third year in the 4-year period; and
 (iv)15 percent of the amount that would otherwise be allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established pursuant to paragraph (2) for the fourth year in the 4-year period.
 (B)Failure to establish a planA State with respect to which a plan is not established under paragraph (1) shall be treated as having not met any benchmark established pursuant to paragraph (2).
 (4)Annual doj reportNot later than 1 year after the date of enactment of this subsection, and each year thereafter, the Attorney General shall publish a report on the website of the Department of Justice on whether each State is in compliance with the benchmarks established pursuant to paragraph (2)..
		3.Grants incentives to States for improvement of coordination and automation of NICS record reporting
 (a)In generalThe NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended— (1)by striking section 103 and inserting the following:
					
						103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)AuthorizationFrom amounts made available to carry out this section, the Attorney General shall make grants to States, Indian tribal governments, and State court systems, in a manner consistent with the National Criminal History Improvement Program and consistent with State plans for integration, automation, and accessibility of criminal history records, for use by the State, or units of local government of the State, Indian tribal government, or State court system to improve the automation and transmittal of any records that identify persons who are prohibited from possessing or receiving a firearm under section 922(g) of title 18, United States Code, in accordance with section 102 and the National Criminal History Improvement Program.
 (b)Use of grant amountsGrants awarded to States, Indian tribal governments, or State court systems under this section may only be used to—
 (1)carry out, as necessary, assessments of the capabilities of the courts of the State or Indian tribal government for the automation and transmission of arrest and conviction records, court orders including those for domestic violence, and mental health adjudications or commitments to Federal and State record repositories;
 (2)implement policies, systems, and procedures for the automation and transmission of arrest and conviction records, court orders including those for domestic violence, and mental health adjudications or commitments to Federal and State record repositories;
 (3)create electronic systems that provide accurate and up-to-date information which is directly related to checks under the National Instant Criminal Background Check System, including court disposition and corrections records;
 (4)assist States or Indian tribal governments in establishing or enhancing their own capacities to perform background checks using the National Instant Criminal Background Check System; and
 (5)develop and maintain the relief from disabilities program in accordance with section 105. (c)EligibilityTo be eligible for a grant under this section, a State, Indian tribal government, or State court system shall certify, to the satisfaction of the Attorney General, that the State, Indian tribal government, or State court system is not prohibited by State law or court order from submitting mental health records to the National Instant Criminal Background Check System.
							(d)Federal share
 (1)Studies, assessments, non-material activitiesThe Federal share of a study, assessment, creation of a task force, or other non-material activity, as determined by the Attorney General, carried out with a grant under this section shall be not more than 25 percent.
 (2)Infrastructure or system developmentThe Federal share of an activity involving infrastructure or system development, including labor-related costs, for the purpose of improving State or Indian tribal government record reporting to the National Instant Criminal Background Check System carried out with a grant under this section may amount to 100 percent of the cost of the activity.
 (e)Grants to Indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian tribal governments for use by Indian tribal judicial systems.
 (f)Preferential considerationIn awarding grants under this section, the Attorney General shall give preferential consideration to a State or Indian tribal government that has—
 (1)successfully met the benchmarks established under section 102(b)(2); and (2)implemented a relief from disabilities program in accordance with section 105.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2016 through 2020.;
 (2)by striking title III; and (3)in section 401(b), by inserting after of this Act the following: and 18 months after the date of enactment of the NICS Reporting Improvement Act.
 (b)Technical and conforming amendmentThe table of sections in section 1(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
 (1)by striking the item relating to section 103 and inserting the following: Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting.; (2)by striking the item relating to title III; and
 (3)by striking the item relating to section 301. 4.Effective dateThe amendments made by this Act shall take effect 180 days after the date of enactment of this Act.
		
